Case: 22-2211    Document: 15      Page: 1   Filed: 11/23/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 BEXAR COUNTY, et al.,
                   Plaintiffs-Appellees

                              v.

  ROWLAND J. MARTIN, JR., as Administrator and
  Individually as Heir to the Estate of Johnnie Mae
                        King,
                  Defendant-Appellant
                ______________________

                        2022-2211
                  ______________________

    Appeal from the United States District Court for the
 Western District of Texas in No. 5:22-cv-00374-XR, Judge
 Xavier Rodriguez.
                  ______________________

                      ON MOTION
                  ______________________
 PER CURIAM.
                         ORDER
     Appellees move to dismiss this appeal for lack of juris-
 diction. Rowland J. Martin, Jr. opposes the motion.
      This appeal stems from a 2014 Texas state court action
 filed by state tax authorities against Mr. Martin regarding
 a dispute over real property in Bexar County, Texas. In
Case: 22-2211      Document: 15      Page: 2     Filed: 11/23/2022




 2                                      BEXAR COUNTY   v. MARTIN



 April 2022, Mr. Martin removed the case to the United
 States District Court for the Western District of Texas.
 The district court granted appellees’ motion to remand for
 lack of subject matter jurisdiction, denied Mr. Martin’s mo-
 tion for reconsideration, and remanded the case to state
 court. This appeal followed.
     We lack jurisdiction over this appeal. This court gen-
 erally has jurisdiction only over district court cases arising
 under the patent laws, see 28 U.S.C. § 1295(a)(1); civil ac-
 tions on review to the district court from the United States
 Patent and Trademark Office, § 1295(a)(4)(C); or certain
 cases against the United States for claims “not exceeding
 $10,000 in amount,” 28 U.S.C. § 1346(a)(2), see 28 U.S.C.
 § 1295(a)(2). Although Mr. Martin’s notice of appeal refer-
 ences § 1346, that provision is not applicable here because
 the United States is not a party to this action. Nor can
 jurisdiction on this matter be predicated on the “Big Tucker
 Act,” ECF No. 1-2, because that provision applies only to
 claims presented to the United States Court of Federal
 Claims, see 28 U.S.C. § 1491(a)(1). Finally, to the extent
 that Mr. Martin’s response argues that this court has juris-
 diction in this case based on its jurisdiction over his sepa-
 rate appeal from a judgment of the United States Court of
 Federal Claims, we must reject that argument.
     When we lack jurisdiction, we will transfer the case to
 another court where the case “could have been brought at
 the time it was filed,” “if it is in the interest of justice.” 28
 U.S.C. § 1631. Here, however, Mr. Martin already filed an
 appeal with the appropriate regional circuit, the United
 States Court of Appeals for the Fifth Circuit, Appeal
 No. 22-50718.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion is granted. The appeal is dismissed.
     (2) Each side shall bear its own costs.
Case: 22-2211     Document: 15   Page: 3   Filed: 11/23/2022




 BEXAR COUNTY   v. MARTIN                                3



                                   FOR THE COURT

November 23, 2022                  /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court


 ISSUED AS A MANDATE: November 23, 2022